The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,918,690 in view of the English translation of Shao et al published patent Document CN 107668202. These instant claims and claims 1-15 of ‘690 commonly recite a method, and corresponding apparatus, to prepare a beverage from bamboo leaf extract, including method steps of shredding, vaporizing, condensing, sterilizing, filtering , mixing purified water and flavorings with the bamboo extract condensate, and creating a packaged bamboo beverage. 
The instant claims differ from the claims of ‘690 by requiring that the filtration comprises filtering through microfilters. Shao et al teach to prepare a beverage from bamboo extract in which extract heated to 80-85 degrees C is mixed with water and then filtered including in micron filters. It would have been obvious to one of ordinary skill in the beverage processing art to have modified the method of the claims of patent ‘690, by utilizing microfilters for the filtering step, as suggested by the Shao et al translation of the published CN patent document, in order to effectively remove contaminants from the condensate.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim structure of each of claims 21-27 and 35-40 is confusing and contradictory, since although the claim preambles recite “An apparatus”, all of the limitations of the body of the claims generally concern product or composition features or limitations as well as product-by-product or method step limitations, without reciting any apparatus structural units or features. Thus it is unclear whether the product, composition, process and product-by-process limitations concern positively recited limitations requiring consideration on the merits.
Also in each of claims 21 and 35,“safe for human consumption” is vague and of unclear scope, since the claim does not specify any distinct, quantitative standards of criteria defining the beverage as being safe, for the general public or a portion thereof; and it is unclear whether “the filtered liquid bamboo leaf condensate”; “the liquid bamboo leaf condensate” at the end of the claim correspond to “bamboo leaf extract” in line 2 of the claim; and respective recitations of “the…condensate mixture and, in claim 21, “the…additives” each lack antecedent basis. In claim 21, it is also unclear whether “additives” is distinct from or overlaps the terms of “natural flavorings” and “sweeteners”.
Each of claims 22-27 depend from canceled claim 1, hence are of unclear scope, for examination purposes, they are presumed to have been intended to depend from claim 21 (amending of claim dependency from claim 1 to 21 is suggested).
For the Markush group of claim 25, scope of individual terms of “CBD and hemp”, and  “alcohol-liquor” is unclear. It is also unclear whether “natural…, fruit juice… and sugar additives” are distinct from or overlap other group terms concerning types of flavorings and sweeteners, and “like sucralose” is vague and ambiguous.
In claim 26, a plurality of the individual terms of the Group are of overlapping, redundant and/or unclear scope, particularly concerning ingredients, flavorings, sweeteners and additives. Meaning and scope of terms including “for energy drink beverages”, “other distilled alcohol spirits”, “including” and “others” is also unclear. It is unclear whether “sanitized and purified water” refer back to the terms concerning “water” which are recited in claim 21. 
In claim 27, “suitable for…” is vague and of indefinite scope.
In claim 28, “the mixture…when…mixed…” is vague and ambiguous since the phrase suggests presence of a mixture prior to the mixing step, thus “the mixture” lacks antecedent basis (does this concern condensate and purified water, or instead, natural flavorings and sweeteners in addition to the condensate and purified water?).
In claim 29, it is unclear whether one or more additional method steps of flash pasteurizing and/or packaging is being recited, or if the recited use of at least one device for flash pasteurizing further defines the homogenizing and flash pasteurizing step introduced in claim 28.
In claim 30, it is unclear whether the several recitations of providing equipment of at least one tunnel and the including of containers filled in barometric fillers and providing and applying of cold fill technology correspond to distinct, additional separate method steps, or instead just further define and limit the method steps recited in claim 28.
Claims 31 and 32 are non-idiomatic or grammatically confusing as to whether distinct additional method steps of iso-barometric filling of containers and aseptic filling of containers are performed, respectively, or if instead these claims merely further define and limit the method steps of flash pasteurizing and creating of a beverage recited in claim 28.
In each of claims 33 and 34, “the additives” lacks antecedent basis and nexus to any of the method steps of claim 28; and in claim 34, scope of individual terms of “CBD and hemp”, and  “alcohol-liquor” is unclear. It is also unclear whether “natural…, fruit juice… and sugar additives” are distinct from or overlap other group terms concerning types of flavorings and sweeteners, and “like sucralose” is vague and ambiguous.
In claim 36, it is unclear whether the claim is reciting additional filters and one or more filtration devices other than the microfilters which are introduced in claim 35, or if instead, the claim defines apparatus structure for the recited method step of filtration with micro filters that is recited in claim 35.
In claim 37, it is unclear whether an additional method step of flash pasteurizing is being recited, or if the claim merely further defines the flash pasteurizing step introduced in claim 35. Also, “the…additives mixture” lacks antecedent basis, and is unclear whether such refers to additional beverage ingredient(s).

In claim 39, “the…additives mixture” lacks antecedent basis, and is unclear whether such refers to additional beverage ingredient(s), and within the Markush group of ingredients,  and a plurality of the individual terms of the Group are of overlapping, redundant and/or unclear scope, particularly concerning flavorings, sweeteners and additives; scope of individual terms of “CBD and hemp”, and  “alcohol-liquor” is unclear.
In claim 40, it is unclear as to what apparatus structural units and unit features are positively recited as apparatus components, it being unclear whether the claim is reciting actual packaging structure or mere intended functionality of the beverage configuration. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-27, 33, 34 and 36-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 22-27 and 37-40 only introduce method steps for preparing beverages, or beverage composition ingredients and do not recite any apparatus structural components, hence do not further define or limit the apparatus of independent claims 21 and 35. Dependent claim 36 does not clearly define the recited at least one filtration device as being one or more structural components of the apparatus.
 Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24-26, 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al patent 5,466,453 (Uchida) in view of Kusaka PGPUBS Document US 2008/0107760 (Kusaka). Referenced paragraph numbers of the Specification of the PGPUBS documents relied upon in this and the following 103 rejection are identified with “[ ]” symbols. 
For each of independent claims 21 and 35, Uchida discloses a composition (‘apparatus) comprising a bamboo and pine-bark containing beverage (column 2, lines 22-27), safe for human consumption, including bamboo leaf extract (column 3, lines 35-44 and column 4, lines 65-67, and also containing water, natural flavorings or taste-furthering natural ingredients and sweeteners which are mixed together and dissolved in the water (column 4, lines 46-67 and column 5, lines 59-62 regarding mixtures with other sweeteners to create cocoa, and alcoholic or carbonated beverages). The beverage is sterile (see column 4, lines 66- 67 regarding its “antiseptic activity”).
For claim 35, Uchida also discloses the beverage having a predetermined pH level as measured by a pH meter (column 4, lines 26-44).
The claims all differ by requiring the water of the beverage being “purified”. Kusaka teaches preparation of a beverage comprising bamboo extract as the main ingredient, and containing water which has been purified by heating and filtering. It would have been obvious to one of ordinary skill in the art of providing beverages having mixtures of ingredients, to have utilized water which has been purified, for the water utilized in the Uchida composition or apparatus, in order to safeguard the health of consumers who purchase and utilize the beverages, by preventing water-borne illnesses or contamination.
All of the claim limitations regarding process steps of preparing the beverage are of little or no patentable weight, since they do not recite any corresponding apparatus nor additional beverage product composition limitations. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
The Thorpe decision held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
Uchida further discloses: at least one non-GMO natural ingredient which is antibiotic-free (see column 4, lines 45-51 regarding “plant extract”) for claim 24; additional additives or ingredients selected from at least caffeine, alcoholic ingredient or carbonation for claims 25, 26 and 39 (column 5, lines 59-62); and suggests the beverage being configured to be packaged in a glass or food grade bottle or aluminum can in the disclosure of preparation of alcoholic or soft drink beverage preparation (column 5, lines 59- 62) for claim 40.
Kusaka further teaches or suggests: heating the water and bamboo extract to a high temperature so as to sterilize the beverage mixture, including homogenizing in the process of mixing the mixture with another liquid (see method steps shown in Figure 1) for claim 22.
For claims 37 and 38, the method steps of flash pasteurizing of the bamboo leaf extract and there being a predetermined pH level of between 6 and 8.5 are of little patentable weight since they do not correspond to any apparatus structural component or feature thereof.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al patent 5,466,453 (Uchida) in view of Kusaka PGPUBS Document US 2008/0107760, as applied to claims 21, 22, 24-26, 35 and 37-40 above, and further in view of Otteson et al PGPUBS Document US 2019/0246668 (Otteson).
Claim 23 further differs by requiring the beverage comprising one of citric acid or potassium sorbate. Otteson teaches a process for preparing a bottled beverage comprising plant extracts that may comprise plant extract [0026, 0027], with additives which may include citric acid or potassium sorbate [0028]. It would have been also obvious to the skilled artisan to have added such ingredient to the Uchida beverage, as taught by Otteson, in order to preserve and enhance the shelf-life of the beverage, with a relatively safe and natural preservative, so as to be consistent with the remainder of the beverage ingredients. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al patent 5,466,453 (Uchida) in view of Kusaka PGPUBS Document US 2008/0107760, as applied to claims 21, 22, 24-26, 35 and 37-40 above, and further in view of Chang PGPUBS Document US 2014/0234488. 
Claim 27 further differs by requiring the beverage to have ingredients suitable for producing a bottled tea beverage. Uchida does disclose preparation of other heated beverages such as coffee. Chang also teaches preparation of a tea beverage that may be bottled in a metal can or glass or plastic bottle [0007, 0011, 0025-0026] and containing bamboo extract [0050]. It would have been additionally obvious to have augmented the Uchida apparatus or composition to comprise one or more ingredients suitable for making a tea, as taught by Chang, in order to produce a healthy beverage that can be consumed as a heated manner, to satisfy consumer demand for hot, flavored, healthy beverages.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		ALLOWABLE SUBJECT MATTER
Claims 28-34 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 112(d) and Obviousness Double Patenting, set forth in this Office action. Independent claim 28 would distinguish over all of the prior art in view of recitation of the combination of method steps utilized for treating the extracted bamboo leaf extract including treatment with high temperature steam to create vapors which are cooled to condense into a condensate, followed by additional steps of homogenizing and flash pasteurizing the condensate to maintain a sterilized aseptic condition and particularly filtering the condensate with micro filters prior to mixing with purified water and creating the packaged bamboo product. 
Uchida and Kusaka together teach a combination of ingredients utilized in beverages comprising a substantial proportion of bamboo leaf extract together with flavorings, purified water, sweeteners and health-enhancing ingredients, prepared by method steps including sterilizing and filtering of the water and sterilizing the beverage mixture. Additionally Otteson et al PGPUBS Document US 2019/0246668, Chang PGPUBS Document US 2014/0234488, Watanabe et al PGPUBS Document US 2010/0233348 and Lee et al patent 5,747,081 teach preparation of beverages combining plant extracts, vitamins, minerals, flavorings and sweeteners which may include bamboo shoot or leaf extract. 
Japanese publication JP 2005179245 and accompanying Machine Translation of the Document recite preparation of bamboo vinegar extract including steps of utilizing condensed vapors from heating of bamboo extract, however not teaching the filtering step.
The English translation of Shao et al published patent Document CN 107668202 teaches to prepare a beverage from bamboo extract in which extract heated to 80-85 degrees C is mixed with water and then filtered including in micron filters.
However, none of the prior art suggests the combination of method steps of vaporizing bamboo extract, then obtaining condensed vapors of extracted bamboo leaf extract, followed by filtration of the condensate with a micron filter, prior to mixing with purified water.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 112(d) and Obviousness Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 36  would similarly distinguish in view of recitation of apparatus for preparation of bamboo water-based beverage comprising a micron filtrodisc, operable to filter bamboo leaf condensate mixture. The prior art does not suggest such particular type of filtration device employed in an apparatus or system operable for producing a bamboo-water based beverage having additives, natural flavorings and sweeteners.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/19/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778